93 N.Y.2d 862 (1999)
711 N.E.2d 198
689 N.Y.S.2d 13
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
MATTHEW BROOKS, Appellant.
Court of Appeals of the State of New York.
Argued February 9, 1999.
Decided March 25, 1999.
*864 Wesley E. McDermott, Ithaca, for appellant.
George M. Dentes, District Attorney of Tompkins County, Ithaca (Gary U. Surdell of counsel), for respondent.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT.

OPINION OF THE COURT
Order affirmed for the reasons stated in the memorandum of the Appellate Division (249 AD2d 572).